DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered. Claims 1-17 remain pending with claims 10-12 withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 15 and 17, the limitation “the rotation stop angle of the stopper wheel is reduced by increasing the gear ratio of the first gear to the second gear without increasing the size of the stopper wheel,” and “the rotation stop angle of the stopper wheel is reduced to ¼ to 1/5 in size by increasing the gear ration of the first gear to the second gear without increasing the size of the stopper wheel” render the claim indefinite in the Examiner’s position. The way the claims are written, they appear as though they are citing comparative values (e.g. by stating the gear ratio being increased and the angle reduced by ¼ to 1/5) without stating what the value is compared to or method limitations including a redesigning step.  Therefore, it is unclear if the Applicant is merely stating that by having the second gear with a smaller diameter than the first gear, these limitations follow as a result of that structure or if they are functional limitations stating that a user can alter the gear ratio/stop angle to be as desired.  It is suggested that the Applicant clarify the claims so that they are either positively compared to a reference value or definitively stipulate the gear ratios/stop angles which are effectively done in claims 7 and 8 for reference.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hultgren US 1902282 (hereinafter Hultgren).
Re. Cl. 1, Hultgren discloses: A swivel device (Fig. 1-3), comprising: a base (12, Fig. 2); a first gear (20, Fig. 2) fixed to the base (see Fig. 2); a tray (5 and lower part of 2, Fig. 1) configured to relatively rotate with respect to the base (see Fig. 4-6); a second gear (17, Fig. 2) fixed to the tray (see Fig. 1-3, via 7) and engaged with the first gear so as to rotate together with the tray (see Fig. 2 and 4-6); a stopper wheel (7, Fig. 3) coaxially fixed to the second gear (see Fig. 2-3, coaxial about 8); and a stopper (26, 30 and 32, Fig. 2) configured to stop rotation of the stopper wheel to fix a position of the tray (see Fig. 2-3, at positions established by 32), wherein a rotation stop angle of the stopper wheel is adjusted according to a gear ratio of the first gear to the second gear without changing a size of the stopper wheel (see Fig. 1-3, by having the stop wheel 7 attached to 17 via 8, the rotation stop angle of wheel 7 is adjusted according to the ratio of gears 17 and 20).
Re. Cl. 2, Hultgren discloses: the base is installed in a medical apparatus (see Fig. 1-3, the base 12 is capable of being installed in a medical apparatus such as a medical vehicle for instance).
Re. Cl. 3, Hultgren discloses: the stopper wheel includes a plurality of grooves (see 32, Fig. 2-3) configured to define a plurality of rotation stop angles (see Fig. 2-3, at increments of 90 degrees).
Re. Cl. 4, Hultgren discloses: the stopper wheel is configured to rotate as the tray moves in a lateral direction (see Fig. 2-6).
Re. Cl. 5, Hultgren discloses: the tray and the second gear are configured to rotate in the same direction (see Fig. 2-6).
Re. Cl. 9, Hultgren discloses: the first gear includes teeth formed on an outer circumferential surface of the first gear, and the second gear is configured to revolve along the outer circumferential surface of the first gear (see Fig. 4-6).
Re. Cl. 1, Hultgren discloses that the second gear has a diameter larger than a diameter of the first gear or in other words, the opposite configuration as to what is claimed.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have the second gear with a smaller diameter than the first gear (i.e. reverse the gears 17 and 20), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hultgren in view of Jingu US 5129397 (hereinafter Jingu).
Re. Cl. 6, Hultgren discloses the stopper is installed on the tray (see Fig. 2, by engaging with grooves 32, the stopper is installed on the tray) and the stopper includes a projection (32, Fig. 2) configured to engage with at least one of the grooves (see Fig. 3) but does not disclose the projection is a hook or a wire configured to cause the hook to engage with or disengage from at least one of the grooves. Jingu discloses an alternate stopper and stopper wheel configuration (Fig. 5) which includes a stopper projection (76b, Fig. 5) in the form of a hook (see Fig. 5) that engages grooves of the stopper wheel (see space between teeth in 78) and a wire (68, Fig. 5) configured to cause the hook to engage with or disengage from at least one of the grooves (see Fig. 5, by having 68 attached to 76b, pulling on handle 64 would pull on 68 to disengage 76b from 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the stopper wheel and stopper configuration of Hultgren with the configuration of Jingu since to enable the user to fix the device is a larger number of rotational positions, thereby enabling the device to be used in various different environments such as oddly shaped rooms/vehicles.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hultgren in view of Drake US 2005/0202923 (hereinafter Drake).
Re. Cl. 7, Hultgren discloses the claimed invention except the gear ration of the first gear to the second gear is from 4:1 to 5:1.  Drake discloses that a working gear ratio is preferably between 2.4 to 1 to 5 to 1 (Paragraph 0035) which makes the device capable of moving high loads (Paragraph 0034, Lines 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gear ratio of the first and second gears to be as claimed since Drake discloses that such a modification would make it easier to move heavier loads (Paragraph 0034, Lines 3-5).
  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hultgren in view of McDowell US 4736217 (hereinafter McDowell).
Re. Cl. 8, Hultgren discloses the claimed invention except the rotation stop angles are between 4 degrees and 6 degrees.  McDowell discloses that it is known to have a toothed gear plate (75, Fig. 3b) with rotation stop angled between 4 and 6 degrees (Col. 7, Lines 22-24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotation stop angles of the stopper wheel to be between 4 and 6 degrees as disclosed by McDowell to enable for small or finite adjustments of the tray.  Such a modification would enable the user to fix the device in a large number of working positions. 
Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park US 2003/0042772 (hereinafter Park) in view of Hultgren.
Re. Cl. 13, Park discloses: A medical apparatus (Fig. 4), comprising: a main body (60’s and 72, Fig. 4) including a medical diagnostic device (48, Fig. 4); a display (50, Fig. 4) configured to display an operation of the main body (see Paragraph 0038, Lines 1-4); a control panel (40, Fig. 4) configured to relatively rotate with respect to the main body (see Fig. 4-6b, by being attached to chair 30, the control panel can rotate respect to 72); a stopper wheel (72, Fig. 6a-b); and a stopper (80, Fig. 6a-b) configured to stop rotation of the stopper wheel to fix a position of the control panel (see Fig. 6a).
Re. Cl. 14, Park discloses: the medical diagnostic device is at least one of an X-ray device, an ultrasound device, or a digital imaging device (see Paragraph 0002, Lines 4-6, the CCD camera is a digital imaging device).
Re. Cls. 13 and 16, Park does not disclose a first gear fixed to the main body; a second gear engaged with the first gear and rotatably fixed to the control panel, the second gear having a diameter smaller than a diameter of the first gear;; the stopper wheel coaxially fixed to the second gear; and wherein a rotation stop angle of the stopper wheel is adjusted according to a gear ratio of the first gear to the second gear without changing a size of the stopper wheel (Cl. 13) or the stopper wheel has a diameter larger than the diameter of the second gear (Cl. 16). Hultgren discloses a swivel device (Fig. 1-3), comprising: a main body (12, Fig. 2); a first gear (20, Fig. 2) fixed to the main body (see Fig. 2); a second gear (17, Fig. 2) fixed to the tray (see Fig. 1-3, via 7) and engaged with the first gear so as to rotate together with the control panel (see Fig. 2 and 4-6); a stopper wheel (7, Fig. 3) coaxially fixed to the second gear (see Fig. 2-3, coaxial about 8); and a stopper (26, 30 and 32, Fig. 2) configured to stop rotation of the stopper wheel to fix a position of the tray (see Fig. 2-3, at positions established by 32), wherein a rotation stop angle of the stopper wheel is adjusted according to a gear ratio of the first gear to the second gear without changing a size of the stopper wheel (see Fig. 1-3, by having the stop wheel 7 attached to 17 via 8, the rotation stop angle of wheel 7 is adjusted according to the ratio of gears 17 and 20). Re. Cl. 16, Hultgren discloses the stopper wheel has a diameter larger than the diameter of the second gear (see Fig. 2-3, the diameter of 7 is larger than both gears 17 and 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the stopper wheel and stopper wheel configuration of Park with the geared version of Hultgren since Hultgren states that such a modification provides a configuration where turning movement of the device is transmitted through the post to the gear wheels.  Such a modification would provide a mechanical advantage for the user. 
Re. Cl. 13, Hultgren discloses that the second gear has a diameter larger than a diameter of the first gear or in other words, the opposite configuration as to what is claimed.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have the second gear with a smaller diameter than the first gear (i.e. reverse the gears 17 and 20), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.  
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hultgren as applied to claims 13-14 and 16 above, and further in view of Richards US 6027257 (hereinafter Richards).
Re. Cls. 15 and 17, the combination of Hultgren does not disclose the rotation stop angle of the stopper wheel is reduced by increasing the gear ratio of the first gear to the second gear without increasing the size of the stopper wheel (Cl. 15) or the rotation stop angle of the stopper wheel is reduced to 1/4 to 1/5 in size by increasing the gear ratio of the first gear to the second gear without increasing the size of the stopper wheel (Cl. 17).  Richards discloses a pan and tilt device (Fig. 1) which includes meshing gears (40, 44, and 46 Fig. 1) that function to create panning movement of the device.  Richards discloses that it is known to change the gear ratio in any suitable manner to alter the delivered torque for particular applications (Col. 4, Lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the gear ratio in Hultgren as disclosed by Richards since Richards states that such a modification enables the user to adjust the delivered torque for particular applications (Col. 4, Lines 4-6).
Re. Cls. 15 and 17, the combination of Park, Hultgren and Richards does not explicitly disclose increasing the gear ratio to reduce the stop angle to ¼ to 1/5 as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoon US 2012/0067149 discloses a swivel apparatus which has various embodiments having a smaller diameter gear on the stationary portion as well as on the rotating portion interchangeably. Katsumata US 2009/0154083 discloses a swivel device which has a rotation stop wheel located on top of a second gear similar to what is claimed in the Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632